Citation Nr: 1339477	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on July 29, 2010. 


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.










INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at an in-person hearing before the Board ("Travel Board" hearing) in her January 2011 substantive appeal (VA Form 9).  A hearing was scheduled for May 16, 2012.  However, over a week prior to the hearing, she submitted a statement requesting that the hearing be rescheduled due to having to appear at court.  Accordingly, the hearing will be rescheduled.  See 38 C.F.R. § 20.704(d) (2013).

The case is REMANDED for the following actions:

1. Schedule the Veteran for a Travel Board hearing before a member of the Board, and provide her proper and timely notice of the hearing date, time, and location.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

